J-S34010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOEL WESLEY VARNER                         :
                                               :
                       Appellant               :   No. 271 WDA 2022

        Appeal from the Judgment of Sentence Entered January 21, 2022
      In the Court of Common Pleas of Indiana County Criminal Division at
                        No(s): CP-32-CR-0000665-2020


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                            FILED: OCTOBER 24, 2022

        Appellant, Joel Wesley Varner, appeals from the January 21, 2022

Judgment of Sentence entered in the Indiana County Court of Common Pleas

following his non-jury trial conviction of one count each of DUI: General

Impairment, DUI: Highest Rate of Alcohol, Disregarding Traffic Lane, and

Careless Driving.1 Appellant challenges the trial court’s denial of his pretrial

motion to suppress. After careful review, we affirm.

        The relevant facts and procedural history are as follows. On December

28, 2019, Dominick Reed called the Pennsylvania State Police (“PSP”),

identified himself,2 and reported the erratic driving of an older-model, square-
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S. §§ 3802(a)(1), 3802(c), 3309(1), and 3714(a), respectively.

2In addition, Mr. Reed provided the dispatcher with his then-current phone
number and home address.
J-S34010-22



body, white, lifted, Ford pick-up truck with marker lights and white vinyl decals

on the rear windshield. Mr. Reed described the truck as swerving all over the

road, travelling at various speeds, and stopping in the middle of the roadway

at various times. Mr. Reed indicated that he had last seen the truck in the

vicinity of Claghorn and Longs Roads in Brush Valley Township.

       In response to the erratic driving report, the PSP dispatched Trooper

Eric Smith to Longs Road. About 10 minutes later, Trooper Smith observed a

truck matching the description provided by Mr. Reed in the vicinity, on

Claghorn Road. Trooper Smith effectuated a traffic stop following which he

determined that Appellant was driving the truck while intoxicated. As a result,

the Commonwealth charged Appellant with the above crimes.

       On March 8, 2021, Appellant filed an Omnibus Pretrial Motion to

Suppress Evidence contending that the traffic stop that led to his arrest was

illegal.   In particular, Appellant asserted that “Trooper Smith lacked the

requisite probable cause and/or reasonable suspicion to conduct a lawful

seizure of [Appellant’s] vehicle which was otherwise legally on the roadway at

the time of the stop.” Motion to Suppress, 3/8/21, at 2.

       On April 21, 2021, the trial court held a hearing on Appellant’s motion

to suppress at which Dominic Reed, Jeffrey Johnson, a private investigator

retained by Appellant, and Trooper Smith testified to the above facts. Trooper

Smith also described the place on Claghorn Road where he met Appellant as




                                      -2-
J-S34010-22



“dirt, gravel, very tight, and there’s a switchback in the middle.” 3        He

explained that, because the road is so narrow, as he approached Appellant,

Appellant’s vehicle was “head-on” with his and both vehicles stopped in the

middle of the roadway.         Appellant then backed up into the brush so that

Trooper Smith’s vehicle could pass him.          Trooper Smith testified that he

thought the truck’s driver’s “response to reacting to another vehicle in the

roadway” seemed “slow[.]”4 Trooper Smith explained next that the truck’s

passenger rolled down his window and waved Trooper Smith by.            Trooper

Smith then stopped the vehicle to investigate further. He testified that, as he

approached Appellant’s vehicle, he “detected a strong odor of an alcoholic

beverage” and Appellant “reported that he was coming home after having a

couple [of] drinks at the bar.”5 Trooper Smith further testified that he did not

observe Appellant driving erratically or violating the Motor Vehicle Code. He

testified however, that when he received the dispatch reporting Appellant’s

erratic driving, based on his experience and training his immediate thoughts

and concerns were that Appellant was impaired and that he posed a risk to

the safety of other motorists on the road.

          Mr. Reed testified that when he first came upon Appellant on the night

in question, he was travelling west on Route 22 towards Armagh. Mr. Reed

____________________________________________


3   N.T. Suppression, 4/21/21, at 12.

4   Id.

5   Id. at 14.

                                           -3-
J-S34010-22



testified that Appellant “pulled out and went across the median . . . driving

erratically and swerving all over the road.”6         He explained that, as he

attempted to pass Appellant’s truck, the occupants “started throwing garbage

and stuff out of [] the truck.”7 He testified that after he passed Appellant,

Appellant followed him, so Mr. Reed pulled over and then Appellant stopped

“door to door with me. I went to go and it was kind of back and forth and

then I did a circle and parked back where I was. . . . At that point the truck

stopped in the middle of the road, put it in reverse and drove backwards

towards me. I had to go in the opposing lane to go around the vehicle”8 Mr.

Reed testified that it was then that he called the PSP. He continued to follow

Appellant’s truck while on the phone with the police.           He testified that

Appellant “was driving at a high rate of speed and driving in the opposing

lane” before turning onto Claghorn Road.9

          Mr. Reed testified that he no longer lived at the address he provided to

the police dispatcher on the night of Appellant’s arrest, which was his mother’s

house.       He also testified that his phone number has changed since the

incident. He confirmed that he was not trying to evade contact from the PSP,

but had merely relocated and not updated his information with the PSP. Mr.

____________________________________________


6   Id. at 25.

7   Id.

8   Id. at 25-26

9   Id. at 26.

                                           -4-
J-S34010-22



Reed further testified that, contrary to the information provided to Trooper

Smith by the police dispatcher, Mr. Reed did not see Appellant operate his

truck on Longs Road. He explained that he had mentioned Longs Road to the

police dispatcher in the context of his report that Appellant’s vehicle

approached the four-way intersection of Route 56, Claghorn Road, and Longs

Road and that the truck “turned onto Claghorn Road from where Longs Road

meets [Route] 56, and then when you cross, it turns to Claghorn because

Claghorn connects to [Route] 259 as well.”10        Mr. Reed testified that he

observed Appellant driving erratically for a period of 10 to 15 minutes.

       In his testimony, Mr. Johnson, Appellant’s private investigator, provided

a detailed description of the nature and conditions of Longs Road. He also

testified that he was unable to confirm from Mr. Reed’s “Comprehensive

Persons Report” that Mr. Reed had ever lived at the address Mr. Reed provided

to the PSP dispatcher.11 He further testified that it is possible for Mr. Reed to

have lived at that address without it appearing on the Comprehensive Persons

Report.



____________________________________________


10 Id. at 33. See also id. at 32 (where Mr. Reed explains that “there is a
four-way intersection . . . There’s 56 and a road comes from your right and
stops at 56. That’s Longs Road. Whenever you cross 56, it turns into
Claghorn”).

11 Mr. Johnson explained that a Comprehensive Persons Report is a “personal
biographical record . . . that shows address history, associates, criminal
records, any bankruptcies . . . any kind of licenses, sometimes a work history.”
Id. at 42.

                                           -5-
J-S34010-22



      On August 9, 2021, the trial court denied Appellant’s motion to

suppress.     The court found that Trooper Smith’s contact with Appellant

constituted an investigative motor vehicle stop that required reasonable

suspicion that Appellant was driving under the influence. Order, 8/9/21, at

¶¶ 1-2.     The court further found Mr. Reed’s testimony as set forth above

credible.    Id. at ¶ 3.   The court, thus, concluded that “Trooper Smith

possessed specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warranted” the investigative motor

vehicle stop. Id. at ¶ 4 (citations omitted).

      The case proceeded to a bench trial where, on October 25, 2021, the

court convicted Appellant of the above crimes. On January 21, 2022, the trial

court sentenced Appellant to a term of 3 days to 6 months of incarceration in

county jail and a consecutive term of 6 months’ probation. Appellant did not

file a post-sentence motion.

      This appeal followed. Appellant complied with the court’s order to file a

Pa.R.A.P. 1925(b) statement. The trial court filed a statement in lieu of a Rule

1925(a) opinion referring this Court to its August 9, 2021 opinion.

      Appellant raises the following issue on appeal:

      Did the [t]rial [c]ourt err in denying [Appellant’s] Omnibus Pretrial
      Motion to Suppress [Evidence] by determining that reasonable
      suspicion justified the seizure of Appellant?

Appellant’s Brief at 6.

      Appellant challenges the suppression court’s determination that the

traffic stop conducted by Trooper Smith was lawful. Appellant asserts that for

                                      -6-
J-S34010-22



the stop to be lawful, Trooper Smith needed either reasonable suspicion that

Appellant was operating his vehicle while under the influence or probable

cause that Appellant had committed a moving violation of the Motor Vehicle

Code. He argues that: (1) Mr. Reed’s report to the PSP dispatcher lacked the

necessary indicia of reliability to provide Trooper Smith with reasonable

suspicion sufficient to justify the traffic stop of Appellant; and (2) Trooper

Smith lacked probable cause to charge Appellant with moving violations of the

Motor Vehicle Code.

                                       A.

      When we review the denial of a motion to suppress, “we are limited to

considering only the Commonwealth’s evidence and so much of the evidence

for the defense as remains uncontradicted when read in the context of the

record as a whole.” Commonwealth v. Yorgey, 188 A.3d 1190, 1198 (Pa.

Super. 2018) (en banc) (citation and internal quotation marks omitted). When

the testimony and other evidence support the trial court’s findings of fact, this

Court is bound by them and we “may reverse only if the court erred in reaching

its legal conclusions based upon the facts.” Id. (citation omitted). “Moreover,

it is within the lower court’s province to pass on the credibility of witnesses

and determine the weight to be given to their testimony.” Commonwealth

v. McCoy, 154 A.3d 813, 816 (Pa. Super. 2017). This Court will not disturb

a suppression court’s credibility determination absent a clear and manifest




                                      -7-
J-S34010-22



error.    Commonwealth v. Camacho, 625 A.2d 1242, 1245 (Pa. Super.

1993).

         “The scope of review from a suppression ruling is limited to the

evidentiary record created at the suppression hearing.” Commonwealth v.

Neal, 151 A.3d 1068, 1071 (Pa. Super. 2016). Importantly, “[o]nce a motion

to suppress evidence has been filed, it is the Commonwealth’s burden to

prove, by a preponderance of the evidence, that the challenged evidence was

not obtained in violation of the defendant’s rights.”       Commonwealth v.

Wallace, 42 A.3d 1040, 1047-48 (Pa. 2012) (citing Pa.R.Crim.P. 581(H)).

                                             B.

         Appellant claims the suppression court erred as a matter of law in

determining that Trooper Smith had the requisite reasonable suspicion to

justify the traffic stop. Appellant’s Brief at 20-26. He argues that Mr. Reed’s

report to police dispatch lacked the required specificity and credibility

sufficient to justify Appellant’s seizure.    Id.   In support of his argument,

Appellant asserts that the PSP received “only somewhat vague information of

alleged swerving and stopping” from Mr. Reed and, “Trooper Smith never

corroborated [Mr. Reed’s] information or received any personal observations

of the driver or specific indications of intoxication.” Id. at 21-22. Appellant

also posits that “Trooper Smith had no manner of determining if the passenger

and driver switched seats on Claghorn Road when the vehicle was stopped.”

Id. at 22. He concludes that the only fact reported by Mr. Reed that Trooper

Smith could corroborate—Appellant’s presence on Claghorn Road—was not

                                     -8-
J-S34010-22



sufficient to establish reasonable suspicion to justify the traffic stop. Id. at

23.

      Appellant also assails the suppression court’s conclusion that Mr. Reed

was credible. Id. at 24. He claims that because Mr. Reed did not appear at

Appellant’s preliminary hearing, provided police with an address different from

his current address, has a different phone number than he did in 2019, and

because detectives from the District Attorney’s office had to search for Mr.

Reed in order for him to testify at the suppression hearing, “[t]here is a distinct

possibility that Mr. Reed did not intend to furnish the police with a reliable

number and current home address.” Id. at 24, 26. Last, Appellant argues

that Mr. Reed’s tip was not credible because Mr. Reed’s testimony at the

suppression hearing described his observation of a “road rage incident” but

the PSP dispatch report to Trooper Smith lacked this “seemingly pertinent

information” and because Trooper Smith located Appellant on Claghorn Road

and not Longs Road. Id. at 25.

      The law of this Commonwealth provides that “a police officer may stop

a vehicle if he or she has reasonable suspicion to believe that the occupants

were involved in criminal activity.” Commonwealth v. Sands, 887 A.2d 261,

269 (Pa. Super. 2005).        “The determination of whether an officer had

reasonable suspicion that criminality was afoot so as to justify an investigatory

detention is an objective one, which must be considered in light of the totality

of the circumstances.”    Commonwealth v. Holmes, 14 A.3d 89, 96 (Pa.

2011). As such, “[i]t is the duty of the suppression court to independently

                                       -9-
J-S34010-22



evaluate whether, under the particular facts of a case, an objectively

reasonable police officer would have reasonably suspected criminal activity

was afoot.” Id.

      When considering the totality of the circumstances to determine

whether reasonable suspicion exists, it is important to “note that police officers

need not personally observe the illegal or suspicious conduct which led them

to believe that criminal activity [was] afoot.” Commonwealth v. Wright,

672 A.2d 826, 830 (Pa. Super. 1996). Instead, officers “may rely upon the

information of third parties, including ‘tips’ from citizens.” Commonwealth

v. Lohr, 715 A.2d 459, 461 (Pa. Super. 1998).

      Furthermore, “courts must also afford due weight to the specific,

reasonable inferences drawn from the facts in light of the officer’s experience

and acknowledge that innocent facts, when considered collectively, may

permit the investigative detention.”           Holmes, 14 A.3d at 95 (citing

Commonwealth v. Cook, 735 A.2d 673, 676 (Pa. 1999)).                Importantly,

“reasonable suspicion does not require that the activity in question must be

unquestionably    criminal   before   an   officer   may   investigate   further.”

Commonwealth v. Davis, 102 A.3d 996, 1000 (Pa. Super. 2014) (quoting

Commonwealth v. Rogers, 849 A.2d 1185, 1190 (Pa. 2004)). Instead, “it

requires a suspicion of criminal conduct that is reasonable based upon the

facts of the matter[,]” and “[p]otential innocent explanations for [a

defendant’s] conduct do not negate the reasonableness of [an officer’s]




                                      - 10 -
J-S34010-22



suspicion of criminal activity[.]” Id. (quoting Rogers, 849 A.2d at 1190)

(emphasis omitted).

      We presume that identified citizens who report their observations of

criminal activity to police are trustworthy. Commonwealth v. Barber, 889

A.2d 587, 593. (Pa. Super. 2005). Nevertheless, “[w]hen an identified third

party provides information to the police, [the court] must examine the

specificity and reliability of the information provided.” Commonwealth v.

Korenkiewicz, 743 A.2d 958, 964 (Pa. Super. 1999). In such cases, “[t]he

information supplied by the informant must be specific enough to support

reasonable suspicion that criminal activity is occurring.” Id. Accordingly, in

order “[t]o determine whether the information provided is sufficient, we

assess the information under the totality of the circumstances.” Id. “The

informer’s reliability, veracity, and basis of knowledge are all relevant factors

in this analysis.” Id.

      Appellant asserts that the suppression court erred in finding that Mr.

Reed’s tip to the PSP dispatcher was credible and specific enough to support

Trooper Smith’s reasonable suspicion. Based on our review, we disagree. Mr.

Reed testified extensively and in detail about the basis of his knowledge of

Appellant’s   erratic    driving,   explained    the   discrepancies   between   his

observations on the night in question and the PSP report received by Trooper

Smith, and explained the reason that the Commonwealth did not have his

current address and phone number. Appellant essentially asks this Court to

make its own determination as to Mr. Reed’s credibility, which, as noted

                                        - 11 -
J-S34010-22



above, we cannot and will not do. See Camacho, 625 A.2d at 1245. In

addition, Mr. Reed’s tip to the PSP dispatcher providing a detailed description

of Appellant’s vehicle as an older-model, square-body, white, lifted, Ford pick-

up truck with marker lights and white vinyl decals on the rear windshield

proved reliable when Trooper Smith found the vehicle in the location described

by Mr. Reed.

       Following our review, we conclude that the record supports the

suppression court’s findings of fact, and the trial court properly denied

Appellant’s motion to suppress. The totality of the evidence presented at the

suppression hearing, namely Mr. Reed’s detailed account of Appellant’s erratic

driving and accurate description of Appellant’s vehicle and its location, coupled

with the reasonable inferences of intoxication Trooper Smith drew from the

facts in light of his experience, were sufficient to justify Officer Smith’s

reasonable suspicion that Appellant was engaging in criminal activity.

Appellant’s claim, thus, fails.12

       Judgment of Sentence affirmed.




____________________________________________


12In light of our conclusion that Trooper Smith had reasonable suspicion to
conduct the traffic stop, we need not address Appellant’s alternate argument
that Trooper Smith lacked probable cause to conduct the traffic stop because
Trooper Smith did not personally observe Appellant violate Sections 3309 and
3714 of the Motor Vehicle Code.

                                          - 12 -
J-S34010-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                          - 13 -